
	
		II
		111th CONGRESS
		2d Session
		S. 3831
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the provisions of title 5, United States Code,
		  relating to the methodology for calculating the amount of any Postal surplus or
		  supplemental liability under the Civil Service Retirement System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Operations Sustainment and
			 Transformation Act of 2010 or the POST
			 Act of 2010.
		2.Modified
			 methodology
			(a)In
			 generalSection 8348(h) of
			 title 5, United States Code, is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 subparagraph (B) and inserting the following:
						
							(B)The Office shall
				redetermine the Postal surplus or supplemental liability as of the close of the
				fiscal year ending September 30, 2010, and for each year thereafter, through
				the fiscal year ending September 30, 2042. The results of the redetermination,
				including appropriate supporting analyses and documentation, shall be reported
				to the Postal Service on or before March 31 of the subsequent fiscal year. If
				the result for a fiscal year is a surplus, that amount shall remain in the Fund
				until distribution is authorized under subparagraph (C). Beginning March 31,
				2017, if the result is a supplemental liability, the Office shall establish an
				amortization schedule, including a series of annual installments commencing on
				September 30 of the subsequent fiscal year, which provides for the liquidation
				of such liability by September 30,
				2042.
							;
				and
					(B)in subparagraph
			 (C)—
						(i)by
			 inserting (i) after (C);
						(ii)by
			 striking 2015, 2025, 2035, and 2039 and inserting 2017,
			 2022, 2027, 2032, 2037, and 2042; and
						(iii)by adding at
			 the end the following:
							
								(ii)(I)As of the close of the
				fiscal years ending September 30, 2010, 2011, 2012, 2013, 2014, 2015, and 2016,
				if the result is a surplus, that amount, or any part of that amount, may be
				transferred to the Postal Service Retiree Health Benefits Fund.
									(II)Any transfer under subclause (I)
				shall be—
										(aa)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors, except the amount may not exceed the amount under section
				8909a(d)(3)(A) for the applicable fiscal year; and
										(bb)credited to the Postal Service for
				payment of the amount required under section 8909a(d)(3)(A) for the applicable
				fiscal year.
										(III)The Board of Governors
				shall—
										(aa)provide written notice to the Office of
				any amount to be transferred under this clause; and
										(bb)take all actions under this clause by a
				majority vote.
										(IV)The Office shall transfer any
				amount determined by the Board of Governors to the credit of the Postal Service
				in accordance with this clause.
									;
				and
						(2)by adding at the end the following:
					
						(4)To the extent
				that a determination under paragraph (1)(A), relating to benefits attributable
				to civilian employment with the United States Postal Service, is based on the
				first sentence of section 8339(a), such determination shall be made in
				accordance with such sentence and otherwise applicable provisions of law,
				subject to the following:
							(A)The average
				pay used in the case of any individual shall be a single amount,
				determined in accordance with section 8331(4), taking into account the rates of
				basic pay in effect for such individual during the periods of creditable
				service performed by such individual. Nothing in this subsection shall be
				considered to permit or require—
								(i)one determination
				of average pay with respect to service performed with the United States Postal
				Service; and
								(ii)a separate
				determination of average pay with respect to service performed with its
				predecessor entity in function.
								(B)To determine the
				portion of an annuity attributable to civilian employment with the United
				States Postal Service, the appropriate percentage to apply under the provisions
				of section 8339(a) with respect to such employment is, in the case of—
								(i)any period of
				employment with the United States Postal Service which follows
								(ii)any other period
				of employment creditable under section 8332 (whether with the entity referred
				to under subparagraph (A)(ii) or otherwise),
								the
				applicable percentage under such provisions, determined after taking into
				account any periods of employment described in clause (ii) which precede the
				period of employment (described in clause (i)) as to which the determination of
				the appropriate percentage to apply under section 8339(a) is being
				made..
				(b)Intent of
			 CongressIt is the intent of Congress that the amendments made by
			 this section apply with respect to the allocation of past, present, and future
			 benefit liabilities between the United States Postal Service and the Treasury
			 of the United States.
			3.Other Postal
			 Service provisions
			(a)Postal
			 policySection 101(b) of
			 title 39, United States Code, is amended—
				(1)by striking a maximum degree
			 of; and
				(2)by striking
			 where post offices and all that follows through a
			 deficit.
				(b)Specific
			 powersSection 404 of title 39, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (6) through (8) as paragraphs (7) through (9), respectively;
			 and
					(B)by inserting
			 after paragraph (5) the following:
						
							(6)to provide other
				services that are not postal services, as defined in section 102(5), after
				determining that the provision of such services utilizes the processing,
				transportation, delivery, retail network, or technology of the Postal Service
				in a manner that is consistent with the public
				interest;
							;
					(2)in subsection
			 (d)(2)—
					(A)in subparagraph
			 (A), by striking shall consider— and inserting the following:
			 “shall give primary consideration to whether such closing or consolidation is
			 consistent with the policy of the Government, as stated in section 101(b) of
			 this title, that the Postal Service shall provide effective and regular postal
			 services to rural areas, communities, and small towns;
						
							(B)shall also
				consider—
							;
					(B)by striking
			 whether such closing and all that follows through
			 (iv);
					(C)by striking
			 (v) and inserting (iv); and
					(D)by striking
			 (B) and inserting (C); and
					(3)in subsection
			 (e)(1), by inserting before the period at the end the following: ,
			 except that the term nonpostal service shall not include any
			 service that may be offered pursuant to specific authority in this title or
			 pursuant to other statutory authority.
				(c)Cooperation
			 with other agenciesSection 411 of title 39, United States Code,
			 is amended in the first sentence by striking and the Government Printing
			 Office inserting , the Government Printing Office, and agencies
			 and other units of State and local governments.
			(d)Wine and beer
			 shipping
				(1)Mailability
					(A)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended, by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.
					(B)IntoxicantsSection
			 1154(a) of title 18, United States Code, is amended, by inserting or,
			 with respect to the mailing of wine or malt beverages, to the extent allowed
			 under section 3001(p) of title 39 after mechanical
			 purposes.
					(2)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following subsection:
					
						(p)(1)Wine or malt beverages
				shall be considered mailable if mailed by a licensed winery or brewery, in
				accordance with applicable regulations under paragraph (2).
							(2)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this subsection, including
				regulations providing that—
								(A)the mailing shall be by a means
				established by the Postal Service to ensure direct delivery to the addressee or
				a duly authorized agent at a postal facility;
								(B)the addressee (and any duly authorized
				agent) shall be an individual at least 21 years of age, and shall present a
				valid, government-issued photo identification at the time of delivery;
								(C)the wine or malt beverages may not be
				for resale or other commercial purpose; and
								(D)the winery or brewery involved
				shall—
									(i)certify in writing to the
				satisfaction of the Postal Service that the mailing is not in violation of any
				provision of this subsection or regulation prescribed under this subsection;
				and
									(ii)provide any other information or
				affirmation that the Postal Service may require, including with respect to the
				prepayment of State alcohol beverage taxes.
									(3)For purposes of this subsection, a
				winery or brewery shall be considered to be licensed if it holds an appropriate
				basic permit issued under the Federal Alcohol Administration
				Act.
							.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect 180
			 days after the date of enactment of this Act.
				(e)Arbitration;
			 labor disputesSection 1207(c)(2) of title 39, United States
			 Code, is amended—
				(1)by inserting
			 (A) after (2);
				(2)by striking the
			 last sentence and inserting The arbitration board shall render a
			 decision not later than 45 days after the date of its appointment.;
			 and
				(3)by adding at the
			 end the following:
					
						(B)In rendering a decision under this
				paragraph, the arbitration board shall consider such relevant factors
				as—
							(i)the financial condition of the
				Postal Service;
							(ii)the flexibilities and restrictions
				in the rate system established under the Postal Accountability and Enhancement
				Act (Public Law 109–435), and the amendments made by that Act; and
							(iii)the requirement related to pay
				and compensation comparability included in section 1003(a) of this
				title.
							.
				(f)Revised
			 reporting requirementSection 3652(a) of title 39, United States
			 Code, is amended by striking 90 days after the end of each year
			 and inserting the next January 15 after the end of each
			 year.
			(g)No limitation
			 on frequency of mail deliveryNotwithstanding any other provision
			 of law, the United States Postal Service shall exercise authority under section
			 3691 of title 39, United States Code, and section 301 of the Postal
			 Accountability and Enhancement Act to adjust the frequency of the delivery of
			 mail.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
		
